Citation Nr: 1402351	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-27 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, including degenerative disc disease (DDD).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which, in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is available and has been reviewed.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

A February 2012 rating decision continued a 30-percent rating for an acquired mental disorder, and a 10-percent rating for bilateral hearing loss.  It also changed the Veteran's diagnosis from PTSD to anxiety disorder with PTSD features.  The Veteran appealed the decision, and a Statement of the Case (SOC) was issued in November 2012.  The claims file reflects no record of the SOC having been returned as undeliverable.  Neither is there any record of the Veteran having submitted a substantive appeal in response to the SOC.  Thus, that issue is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. § 20.200 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board deems the examiner's rationale on the question of etiology insufficient for appellate review.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ensure any additional treatment records, VA and non-VA, related to the Veteran's neck and low back are obtained and associated with the claims file.

2.  After the above is complete, send the claims file to the examiner who conducted the April 2012 VA examination.  Advise the examiner that the absence of records of medical treatment, alone, is not a sufficient basis for a negative nexus opinion.  Therefore, the examiner must consider the Veteran's statements to the effect that he treated his neck and back symptoms with over the counter medications as both during and after service.  The Veteran also contends that he saw a physician in the early 1970s to treat his symptoms.  Moreover, it is conceded that his in-service occupational specialty involved heavy lifting activities.  For these reasons, additional explanation is needed as to why the diagnosed cervical and thoracolumbar spine DDD is not deemed causally related to active service.

The examiner should also specifically address the X-ray findings of DDD.  In the examiner's opinion, is it due to trauma or the natural aging process?  The examiner is asked to provide a full explanation.  

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

In the event the examiner who conducted the April 2012 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

4.  After completion of all of the above, the AMC or RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


